Citation Nr: 1500599	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  12-26 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Entitlement to a compensable rating for Crohn's disease.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from August 1976 to October 1982.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Muskogee, Oklahoma Department of Veteran Affairs (VA) Regional Office (RO) that granted service connection for Crohn's disease, rated 0 percent, effective December 12, 2011.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record found that remand is needed to satisfy VA's duty to assist the Veteran in development of evidence pertinent to his claim.

On the most recent VA examination in May 2012, the examiner noted the Veteran did not have any remarkable symptoms, but required continuous medication to manage his Crohn's disease.  Based on that examination and other private medical evidence indicating the disability was controlled on medication, a 0 percent rating was assigned.  The Veteran claims that if he does not take medication, he experiences much more severe symptoms (and related impairment) of Crohn's; he also alleges that the May 2012 examination was inadequate.  Notably, (where the effects of medication not specifically contemplated by rating criteria), a higher rating may not be denied simply because symptoms are relieved by medication.  Jones v. Shinseki, 26 Vet. App. 56, 61-63 (2012).  As the nature and severity of the Veteran's symptoms of Crohn's if he did not take medication are not shown by the current record, and that is primarily a medical question, an examination to secure a medical opinion in the matter is necessary.

Furthermore, the Veteran apparently receives ongoing private treatment for Crohn's disease.  The most recent records of such treatment in the record are dated in January 2012.  Updated records of such treatment may contain pertinent information, and must be secured.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify the provider(s) of all evaluations or treatment he has received for his Crohn's disease since January 2012  and to provide the releases needed to secure the records of all private evaluations or treatment (specifically including records of his treatment by Dr. Serbousek),.  The AOJ should secure for the record complete clinical records of all such evaluations and/or treatment.

2. The AOJ should then arrange for a gastrointestinal diseases examination of the Veteran to assess the current severity of his Crohn's disease.  The entire record (and the criteria in 38 C.F.R. § 4.114, Code 7323) must be reviewed by the examiner in conjunction with the examination, and any tests or studies deemed necessary should be completed.  All pertinent symptoms and related impairment should be described in detail.  The findings reported must be sufficiently detailed to allow for consideration of all criteria in Code 7323.  The examiner should specifically note the medication the Veteran takes to control his Crohn's, and comment (to the extent possible) on the additional Crohn's symptoms and related impairment that would be expected if the Veteran did not adhere to the prescribed (for Crohn's) medication regimen.  

The examiner must include rationale with all opinions.
3. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

